03/23/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 19-0307
                  SUPREME COURT CAUSE NO. DA 19-0307




 GORDON WILLIAMS, GALE MADLER,
 TIMOTHY RUSSELL, JOYCE KELLEY,
 and SAM BLAYLOCK,

 Plaintiffs/Appellants,
                                                                ORDER
 vs.

 STILLWATER BOARD OF COUNTY
 COMMISSIONERS,

 Defendant/Appellee.


       Plaintiffs/Appellants filed a Fifth Unopposed Motion to Suspend the

Deadlines in this case. Pursuant to the Motion, and for good cause being shown,

       IT IS HEREBY ORDERED that the schedule and deadlines in this matter,

including for mediation and briefing, is suspended for an additional ninety (90) days

from this date.




                                                                        Electronically signed by:
                                         1                                    Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             March 23 2020